Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/496,812 filed on 10/8/21. Claims 1 - 21 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter).

Instant Application 
Pat # 11,145,174
A method for assessing health status of one or more target objects in a region, the method employing a target monitoring system comprising at least one processor configured to execute computer program instructions for performing the method, the method comprising: 
dynamically receiving first data of the one or more target objects in the region comprising one or more of image data from an image sensor and audio data from an audio sensor, over a network, by the target monitoring system; 
dynamically receiving second data comprising circumstantial information related to the first data, over the network, by the target monitoring system; 
filtering the dynamically received first data of the one or more target objects, by the target monitoring system, using a spatial filter and a temporal filter; 
identifying the one or more target objects in the region, by the target monitoring system, using results from the spatial and temporal filtering and a deep learning network; 
generating descriptive parameters associated with each of the identified one or more target objects in the region, by the target monitoring system, using one or more of the filtered first data and the received second data; and 
assessing health status of each of the identified target objects in communication with a template repository, by the target monitoring system, using the generated descriptive parameters.
A method for generating descriptive parameters of one or more target objects in a region, the method employing a target monitoring system comprising at least one processor configured to execute computer program instructions for performing the method, the method comprising: dynamically receiving first data comprising one or more of image data and audio data of the one or more target objects in the region from one or more sensors positioned in one or more spatial directions in the region, over a network, by the target monitoring system, wherein the one or more sensors comprise an image sensor and an audio sensor; 
dynamically receiving second data comprising circumstantial information related to the first data, over the network by the target monitoring system, wherein when the first data comprises image data, the corresponding second data comprises one or more of color values, intensity values, voltage values corresponding to a visible or infrared spectrum and time of image capture, and wherein when the first data comprises audio data, the corresponding second data comprises one or more of frequency, amplitude, pitch, and time-distribution of frequency spectrum; 
filtering the dynamically received first data of the one or more target objects, by the target monitoring system; 
identifying the one or more target objects in the region, by the target monitoring system, using the filtered first data, wherein the identification is performed using a deep learning network comprising one or more of a residual convolutional network, a fully connected feed forward network, and a probabilistic classifier; and generating descriptive parameters associated with each of the identified one or more target objects in the region, by the target monitoring system, using one or more of the filtered first data and the received second data.


However, does not specifically teach having spatial and temporal filter and assessing health status of each of the identified target objects in communication with a template repository, by the target monitoring system, using the generated descriptive parameters.
	Smith teaches having spatial and temporal filter (a spatial decomposition module of a system first decomposes input images into different spatial frequency bands, then applies the same temporal filter to the spatial frequency bands, paragraph 21) and assessing health status of each of the identified target objects in communication with a template repository, by the target monitoring system, using the generated descriptive parameters (health prediction data, training data, and output 108,118,112,116,114,119 of Fig. 1; paragraph 39).
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Smith’s temporal and spatial filter and accessing health data using parameter. One would be motivated to combine these teachings because it can properly process the data and provide the accurate prediction model.

6.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter).

Regarding claim 2, Pat # 11,145,174 further teaches as mentioned in claim 1, wherein when the first data comprises image data, the corresponding second data comprises one or more of color values, intensity values, voltage values corresponding to a visible or infrared spectrum and time of image capture, and wherein when the first data comprises audio data, the corresponding second data comprises one or more of frequency, amplitude, pitch, and time-distribution of frequency spectrum.

7.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter). Pat # 11,145,174 further teaches:
Instant Application 
Pat # 11,145,174
The method of claim 1, wherein the descriptive parameters comprise one or more of position, speed, and acceleration of each of the identified one or more target objects, color, shape, and orientation of each of a plurality of body parts of each of the identified one or more target objects, and action and posture of each of the identified one or more target objects.
The method of claim 1, wherein the descriptive parameters comprise one or more of position, speed, and acceleration of each of the identified one or more target objects, color, shape, and orientation of each of a plurality of body parts of each of the identified one or more target objects, and action and posture of each of the identified one or more target objects.



8.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter). Pat # 11,145,174 further teaches:

Instant Application 
Pat # 11,145,174
The method of claim 1, wherein the generated descriptive parameters are used for one or more of emergency alerting, monitoring, and the health status assessment.
The method of claim 1, wherein the generated descriptive parameters are used for one or more of emergency alerting, monitoring, and health assessment.


9.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter). Pat # 11,145,174 further teaches:

Instant Application 
Pat # 11,145,174
The method of claim 1, further comprising: determining an adverse event by monitoring each of the identified one or more target objects and comparing activity patterns of the identified one or more target objects with the template repository using the determined one or more of the generated descriptive parameters comprising a walking speed, a color, a shape, an orientation, an action, and a posture associated with each of the identified one or more target objects in the region, by the target monitoring system; recording a time of occurrence and a location of occurrence of the adverse event, a speed and an acceleration associated with the adverse event, color, shape, and orientation of each of a plurality of body parts of each of the identified one or more target objects involved in the adverse event, the action and the posture of each of the identified one or more target objects in the adverse event, and a 36pattern of the adverse event in one or more databases, by the target monitoring system; and generating and transmitting alerts configured to indicate to one or more respondents one or more of an occurrence of the adverse event, prediction of an occurrence of the adverse event, and relaying of a periodic status, based on the generated descriptive parameters, by the target monitoring system, via the network.
The method of claim 1, further comprising: determining an adverse event by monitoring each of the identified one or more target objects and comparing activity patterns of the identified one or more target objects with a template repository using the determined one or more of the generated descriptive parameters comprising a walking speed, a color, a shape, an orientation, an action, and a posture associated with each of the identified one or more target objects in the region; recording a time of occurrence and a location of occurrence of the adverse event, a speed and an acceleration associated with the adverse event, color, shape, and orientation of each of a plurality of body parts of each of the identified one or more target objects involved in the adverse event, action and posture of each of the identified one or more target objects in the adverse event, and a pattern of the adverse event in one or more databases by the target monitoring system; and generating and transmitting alerts configured to indicate one or more of an occurrence of the adverse event, to predict an occurrence of the adverse event and to relay a periodic status from the generated descriptive parameters to one or more respondents by the target monitoring determination system via the network.


Regarding claim 8, the system substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 9, the system substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 11, the system substantially has same limitations as claim 4, thus the same rejection is applicable. 
Regarding claim 12, the system substantially has same limitations as claim 5, thus the same rejection is applicable. 

10.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter). Pat # 11,145,174 further teaches:

Instant Application 
Pat # 11,145,174
The system of claim 8, wherein the descriptive parameter generation module comprises: a body part identification module configured to determine each of a plurality of body parts of each of the identified one or more target objects in the region; a position, speed and acceleration determination module configured to determine position, speed of motion and acceleration of motion of each of the identified one or more target objects in the region and to track the determined position, speed of motion and acceleration of motion of each of the identified one or more target objects as a function of time, based on walking criteria, the walking criteria comprising a falling condition, a running condition, a normal walking condition, and an intent-based walking condition; a color, shape, and orientation determination module configured to determine color, shape and orientation of each of the plurality of body parts of each of the identified one or more target objects in the region; 39a posture and action determination module configured to determine posture and action of each of the identified one or more target objects using one or more of the determined speed of motion, the determined acceleration of motion, the determined orientation of each of the plurality of body parts, and changes in the determined orientation of each of the plurality of body parts of each of the identified one or more target objects based on the walking criteria; said analytics engine configured to monitor each of the identified one or more target objects and compare activity patterns of the identified one or more target objects with the template repository using the generated descriptive parameters comprising a walking speed, the color, the shape, the orientation, the action, and the posture associated with each of the identified one or more target objects in the region to determine an adverse event; the a posture and action determination module further configured to record a time of occurrence and a location of occurrence of the adverse event, a speed and an acceleration associated with the adverse event, the color, the shape, and the orientation of each of the plurality of body parts of each of the identified one or more target objects involved in the adverse event, the action and the posture of each of the identified one or more target objects in the adverse event, and a pattern of the adverse event in one or more databases; an alerting module configured to generate and transmit alerts configured to indicate to one or more respondents one or more of an occurrence of the adverse event, prediction of an occurrence of the adverse event, and relaying of a periodic status, based on the generated descriptive parameters, via the network; a storage module configured to store the dynamically received first data and the second data of the one or more target objects in one or more databases; 40a data communication module configured to receive input from an external communication device and transmit output data to the external communication device; a graphing module configured to generate graphs from the generated descriptive parameters; and said template repository configured to store data of the walking speed, the acceleration, the color, the shape, the orientation, the action, the posture, known patterns of medical conditions, and normal patterns of known target objects in the identified one or more target objects in the region.
The system of claim 6, wherein the descriptive parameter generation module comprises: a body part identification module configured to determine each of a plurality of body parts of each of the identified one or more target objects in the region; a position, speed and acceleration determination module configured to determine position, speed of motion and acceleration of motion of each of the identified one or more target objects in the region and to track the determined position, speed of motion and acceleration of motion of each of the identified one or more target objects as a function of time, based on walking criteria, the walking criteria comprising a falling condition, a running condition, a normal walking condition, and an intent-based walking condition; a color, shape, and orientation determination module configured to determine color, shape and orientation of each of the plurality of body parts of each of the identified one or more target objects in the region; a posture and action determination module configured to determine posture and action of each of the identified one or more target objects using one or more of the determined speed of motion, the determined acceleration of motion, the determined orientation of each of the plurality of body parts, and changes in the determined orientation of each of the plurality of body parts of each of the identified one or more target objects based on the walking criteria; an analytics engine configured to monitor each of the identified one or more target objects and compare activity patterns of the identified one or more target objects with a template repository using the generated descriptive parameters comprising a walking speed, a color, a shape, an orientation, an action, and a posture associated with each of the identified one or more target objects in the region to determine an adverse event; the analytics engine further configured to record a time of occurrence and a location of occurrence of the adverse event, a speed and an acceleration associated with the adverse event, color, shape, and orientation of the each of the plurality of body parts of each of the identified one or more target objects involved in the adverse event, action and posture of each of the identified one or more target objects in the adverse event, and a pattern of the adverse event in one or more databases; an alerting module configured to generate and transmit alerts configured to indicate one or more of an occurrence of the adverse event, to predict an occurrence of the adverse event and to relay a periodic status from the generated descriptive parameters to one or more respondents via the network; a storage module configured to store the dynamically received first data and the second data of the one or more target objects in one or more databases; a data communication module configured to receive input from an external communication device and transmit output data to the external communication device; a graphing module configured to generate graphs from the generated descriptive parameters; and a template repository configured to store data of speed, acceleration, color, shape, orientation, action, posture, known patterns of medical conditions, and normal patterns of known target objects in the identified one or more target objects in the region.


11.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,145,174 in view of smith, SR (US 2017/0000356, Smith hereafter). Pat # 11,145,174 further teaches:

Instant application 
Pat # 11,145,174
The system of claim 8, wherein the target monitoring system further comprises a morphological image processing unit operably coupled to one of a spatial filter and a temporal filter and configured to perform morphological image processing on the dynamically received first data and the second data of the one or more target objects in the region.
The system of claim 6, wherein the target monitoring system further comprises a morphological image processing unit operably coupled to one of a spatial filter and a temporal filter and configured to perform morphological image processing on the dynamically received first data and the second data of the one or more target objects in the region.


Regarding claim 15, the non-transitory computer readable medium substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 16, the non-transitory computer readable medium substantially has same limitations as claim 13, thus the same rejection is applicable. 

Regarding claim 17, the non-transitory computer readable medium substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 19, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 21, the non-transitory computer readable medium substantially has same limitations as claim 1, thus the same rejection is applicable. 
Allowable Subject Matter
12.	Claims 3,6,10,18,20,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632